Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1, 6-12, 14-19, 24-30, 33-38 are pending.
Applicants response filed 11/01/2022 has been received and entered in the application.
 
Action Summary
Claims 1, 4-19, 22-31, 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-38 of copending Application No. 17/253910 (reference application) is withdrawn due to applicants filing of terminal disclaimer.
However, upon careful consideration a new rejection is made below in view of the IDS filed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10-12, 14-19, 24-26, 28-30, 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2016/0000826; PTO-892: 10/27/2022), Kleinberg (US 2002/0182267, cited in a IDS 3/3/2022), Alimi (US 2005/0142157, cited in IDS 3/3/2022) and Butterworth (Published: 04/12/1974; cited in IDS 3/3/2022) all are of record.

Brown in claim 1 teaches a method of treating a patient to reduce the duration or symptoms of the common cold; Brown teaches “[f]or the purposes of this patent application only, "common cold" should be understood to embrace not only rhinoviral infection but influenza type conditions…” (i.e. a method of inhibiting a rhinoviral infection; [0007] &  Brown’s  claim 1). Brown further teaches “[t]he common cold is most commonly caused by rhinoviruses” and in Examples 1-8 teaches patients who were administered Brown’s mouth-wash remedy (i.e. oral care product) had their colds blocked, with symptoms abated and not recurring (i.e. a method of inhibiting a rhinoviral infection by delivering an oral composition into an oral cavity of a subject; [0070]; Examples 1-8: [0100]-[0107]). Brown further teaches “[t]he intention is to treat upper respiratory infections by eradicating the virus (rhinovirus…)” (i.e. a method of inhibiting a rhinoviral infection; [0166]).  Brown teaches “[z]inc ions have been reported to inhibit the replication of rhinoviruses” and teaches inclusion of zinc, including zinc sulfate, in their invention ([0013], [0062], [0095] & [0139]; Brown’s claims 1 & 35). Brown teaches “[t]his invention also provides methods and compounds for reducing the presence, duration, and severity of a common cold and of its symptoms by the administration of nonalcoholic, antiviral remedy comprising of ingredients that are antiviral when applied topically--hydrogen peroxide” (i.e. Eh-raising compound; [0026] & [0062]).  Brown teaches “[r]emedies according to the present invention may include viable concentrations of hydrogen peroxide…zinc and honey, or any combination thereof… Any of these ingredients may be included at a concentration of from 0.01% to 25% w/v of the remedy. Preferably, any of these ingredients is included at a concentration of from 0.1% to 5% w/v of the remedy” [[0062]. Thereby, Brown teaches a mouth-wash/gargle comprising 0.1% to 5% w/v hydrogen peroxide (i.e. Eh-raising compound) and 0.1% to 5% w/v zinc sulfate. Brown teaches the mouthwash/gargle composition of their invention comprises water (i.e. solution; title; [0088]). Since zinc sulfate is a water soluble salt taught for inclusion in overlapping amounts, with Brown recognizing that zinc has anti-rhinovirus properties, Brown’s composition necessarily comprises about 0.04% to about 0.12% (w/v) zinc ion.  Brown teaches an embodiment in which their common cold/rhinovirus treating composition is used in a method in which the remedy is administered as a gargle or as a throat spray (i.e. an oral care product that is a solution; [0039]). Brown teaches the composition of his invention comprise zinc sulfate and hydrogen peroxide.
Brown does not teach the first and second components are stored separately from each other, that the components are mixed no more than 5 minutes prior to administration to the oral cavity, inclusion of sodium chlorite, the zinc compound is zinc chloride, and the pH of the first and second components.
In the same field of invention of oral administration of zinc compounds in combination with hydrogen peroxide, Kleinberg teaches a prior art mouth rinse containing zinc chloride and hydrogen peroxide which was unstable and it was necessary to counter the instability prior to use of the formulations [0022]. Kleinberg teaches their inventive method involves stabilizing the hydrogen peroxide in their composition by using chloride ion, an acidic pH, and avoiding mixing it with zinc ion until just before use [0012]. Kleinberg teaches chloride ions inhibit catalase hydrolysis of the peroxide, thereby enabling peroxide to remain intact even at lower peroxide levels than 1% and for the peroxide to serve as an Eh-raising compound where formation of toxic products from peroxide are avoided [0023]. Kleinberg also teaches an acidic pH and the presence of chloride ion, ensures that the hydrogen peroxide in the composition is not degraded with storage and hence retains its effectiveness [0043]. Kleinberg teaches transition metal-ion catalyzed decomposition of hydrogen peroxide can readily give rise to the formation of free radicals [0024]. Kleinberg teaches the destabilizing effects of zinc are avoided by using a two compartment approach where combination of the hydrogen peroxide with zinc compound is provided just prior to use to ensure maximum availability of free zinc [0024]. Kleinberg teaches their compositions have synergism between the zinc ions, the peroxide used as an Eh-raising compound and the chloride ions [0024]. Kleinberg teaches zinc chloride and zinc sulfate are suitable zinc compounds for the invention [0039]. Kleinberg in Example VI teaches orally administering to subjects an oral rinse comprising “6 mM (0.08%)” zinc chloride (second component) and 0.5% sodium chlorite (i.e. first component and an Eh-raising compound; [0063] & [0065]).  More broadly, Kleinberg teaches hydrogen peroxide and oxyhalogen species such as sodium chlorite to be Eh-raising (i.e. Eh-raising compounds) with the concentrations ranging from about 0.1% to about 3.0% by weight of the composition [0041]. In a preferred embodiment, the concentration of the Eh-raising compound is about 0.1% to about 1.0% [0041]. Kleinberg teaches the compositions used in their study are solutions; liquid mouthwashes may contain a solvent such as distilled or deionized water; and the claim 68 kit recited as having a first aqueous solution containing a zinc compound which yields freely available zinc ions; and b. a second aqueous solution containing sodium chlorite ([0045],[0061] & Kleinberg’s claim 68). More broadly, Kleinberg teaches their compositions contain zinc ions with the concentration of zinc ion in the oral composition ranging from about 0.04% to about 0.12% in a preferred embodiment [0039]. Kleinberg teaches the zinc ion compound is a compound containing freely available zinc ions capable of inhibiting the lowering of the oral cavity Eh ; [i]mportant in this regard is inhibiting the breakdown of cysteine or cystine from saliva, mucosal tissues (especially the tongue) and foods by the oral bacteria [0039]. Kleinberg teaches the Eh-raising compound and the zinc compound are stored separately.  Kleinberg states “when the Eh-raising compound is the oxychloride, sodium chlorite, a pH between about 3.0 and 6.0 is unsuitable for the stability of sodium chlorite during its storage. At acidic pH, unstable and less desirable chlorine dioxide is produced. To be of use for the purpose of this invention, the pH of the sodium chlorite during storage needs to be between about 7.0 and about 8.5 where it is most stable. The instability of zinc ion at a pH of 6.0 and above and the instability of chlorite at a pH of about 6.0 and below necessitates the two being kept separate in a two compartment system until ready for use (i.e. the first component and the second component are mixed no more than about 5 minutes prior to delivery into the oral cavity; [0044]). Kleinberg reiterates their teaching of keeping the zinc compound and Eh-raising compound separate by teaching the two components are “brought into contact with each other immediately before mixture use” (i.e. the first component and the second component are mixed no more than about 5 minutes prior to delivery into the oral cavity; [0044]). Kleinberg in claims 7 & 73 teaches the pH of the zinc compound component during storage ranges from about 3.0 to about 6.0 (Kleinberg’s claims 7 & 73). Kleinberg in Claim 42 teaches the zinc ions are present in an amount ranging from 0.04-0.12%.
 Alimi discloses methods of disinfecting a surface which include biological surfaces including mucosal tissue, against viruses which may be rhinoviruses, with hydrogen peroxide and chlorite ions ([0008], [0045], [0046] & [0085]).  
Butterworth teaches zinc ions from zinc chloride inhibited rhinovirus replication (pg. 588-590). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan before the effective filing date to have modified Brown’s method and composition in the same way as Kleinberg’s by a) separation of the zinc component from hydrogen peroxide containing component; b) storing the two components separately, c) adjusting the pH of the zinc component to be about 3.0 to about 6.0 and adding zinc chloride to the component such that the concentration of zinc ion ranges from about 0.04% to about 0.12%; d) adding about 0.1% to about 1.0% sodium chlorite to the hydrogen peroxide component and adjusting the pH about 7.0 and about 8.5 where it is most stable and e) mixing the two components just prior to use because Brown and Kleinberg are both directed to oral delivery of compositions comprising zinc and peroxide to treat germs including bacteria and viruses. One would have been motivated to do so, with an expectation of success, to improve the efficacy of the composition for treating the common cold, including those caused by rhinoviruses, by separating the two unstable components away from each other and not mixing them until use, adding sodium chlorite to the hydrogen peroxide component to stabilize it with the knowledge that chlorite ions are also anti-rhinoviral as taught by Alimi, and the addition of zinc chloride to the zinc component with the knowledge that zinc ions supplied by the zinc chloride inhibit rhinoviral replication as taught by Butterworth. It would have been obvious to one of ordinary skill in the art at the time of filing to vary the pH range of the first component, the pH range of the second component, and the amounts of zinc ion, zinc compound/zinc chloride/zinc sulfate, Eh-raising compound/hydrogen peroxide/sodium chlorite to arrive at the claimed concentrations and ranges in order to optimize the resulting product in terms of their stability and anti-microbial efficacy. It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . .  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).  
With the regard to the recited time parameters, pH ranges, and amounts of Eh-raising compound/sodium chlorite and zinc component/zinc chloride/zinc ion, the combined teachings of Brown, Kleinberg, and Butterworth teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Kleinberg, Alimi, and Butterworth as applied to claims 1, 6-8, 10-12, 14-19, 24-26, 28-30, 33-38 above, and further in view of New Halo Oral Antiseptic Spray (Published: 08/07/2012; previously cited in IDS dated 3/3/2022) all are of record.
The teachings of Brown, Kleinberg, Alimi, and Butterworth are described above. Brown teaches an embodiment in which his common cold/rhinovirus treating composition is used in a method in which the remedy is administered as a throat spray [0039].
Neither Brown, Kleinberg, Alimi, nor Butterworth teach the composition used in the method comprises cetylpyridinium chloride or its amount.
In the same field of invention of treating infectious airborne germs, including a broad spectrum of bacteria and viruses, such as rhinovirus (the virus that causes the common cold), New Halo Oral Antiseptic Spray teaches an oral antiseptic spray to kill airborne germs, including rhinovirus, which comprises 0.1% cetylpyridinium chloride which is sprayed into the mouth (pg. 1). New Halo Oral Antiseptic Spray teaches cetylpyridinium chloride is an oral antiseptic with a remarkably strong history of safety and efficacy (pg. 1).
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan before the effective filing date to have modified Brown’s method by modifying the composition suggested by the combined teachings of Brown, Kleinberg, Alimi, and Butterworth by adding cetylpyridinium chloride in an amount of 0.1% as suggested by New Halo Oral Antiseptic Spray because Brown and New Halo Oral Antiseptic Spray are both directed to compositions and methods for treating the common cold, including rhinovirus, with orally delivered compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to more effectively treat the common cold, including those from rhinovirus, by inclusion of a reagent with known oral antiseptic properties which has a remarkably strong history of safety and efficacy in an amount suitable for oral administration and germicidal activity. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Conclusion
Claims 1, 6-12, 14-19, 24-30, 33-38 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627